 Case 5:17-cr-50033-JLV Document 104 Filed 09/16/19 Page 1 of 2 PageID #: 495




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH DAKOTA
                                 WESTERN DIVISION

                     Jeffrey L. Viken United States Chief Judge Presiding

 Courtroom Deputy - SLT                                  Court Reporter – Sheri Not Help Him
 Courtroom - RC #1                                       Date – 9/16/2019

                                         5:17-cr-50033-01

 United States of America                                Sarah Collins and Eric Kelderman

                   Plaintiff,

                      vs.

 Stanley Patrick Weber                                   Phillip Stiles and Harvey Steinberg

                  Defendant.


 TIME HEARING SCHEDULED TO BEGIN: 9:00 a.m.

 TIME:
9:10 a.m.     Enter pretrial conference before the Honorable Jeffrey L. Viken, United States
              Chief Judge, presiding.

              The Court notes the appearances of counsel and the defendant.

              The Court and counsel review trial procedures.

              Oral Motion by the defense for juror questionnaires.

              Oral Order granting Oral Motion for juror questionnaires.

              Ms. Collins requests 2 alternate jurors.

              Mr. Steinberg does not objection.

              The Court will seat 32 jurors for voir dire.

              Enter Sequestration Order.

              The Court reviews and rules on motion in limine.
 Case 5:17-cr-50033-JLV Document 104 Filed 09/16/19 Page 2 of 2 PageID #: 496
 5:17-cr-50033-01                                                          Date – 9/16/2019
                                                                                    Page - 2


11:07 a.m.    Court in recess until 11:25 a.m.

11:26 a.m.    Court resumes.

              The Court reviews and rules on proposed jury instructions.

              Counsel have nothing further.

11:54 a.m.    Court adjourned.
